Citation Nr: 0909758	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-04 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by memory loss and concentration problems on a 
direct basis.

2.  Entitlement to service connection for disability 
manifested by stiff joints on a direct basis.

3.  Entitlement to service connection for disability 
manifested by stiff joints due to undiagnosed illness. 

4.  Entitlement to service connection for disability 
manifested by memory loss and concentration problems due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to 
August 1996.  His service included active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2008).

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied the 
Veteran's claims of service connection for post-traumatic 
stress disorder (PTSD) with memory loss and concentration 
problems and disability manifested by stiff joints.  In May 
2006, the Board remanded the matter to the RO via the Appeals 
Management Center (AMC) for further notification, evidentiary 
development, and adjudication.  In that action, the Board 
also re-characterized the Veteran's PTSD claim as one for 
disability manifested by memory loss and concentration 
problems, pursuant to the request of the Veteran and his 
representative.  After completing the required notification 
and evidentiary development, the AMC re-adjudicated the 
claims, again denying them via the issuance of a supplemental 
statement of the case (SSOC) in February 2008.  Jurisdiction 
over the Veteran's claims was transferred from the Los 
Angeles RO to the RO in San Diego, California, in August 
2008.

The Veteran testified before a Veterans Law Judge at a 
hearing at the RO in February 2006.  As that Veterans Law 
Judge is no longer employed by the Board, the Veteran was 
provided another Board hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and 38 C.F.R. § 20.707 (2008).  To that 
end, the Veteran testified before the undersigned Veterans 
Law Judge at a hearing at the RO in January 2009.  
Transcripts of both hearings have been associated with the 
Veteran's claims file.

The Board notes that in the February 2006 hearing before a 
Veterans Law Judge, it was noted that the Veteran was seeking 
to establish service connection for his claimed symptoms of 
memory loss, concentration problems, and stiff joints under 
the additional theory that the symptoms were related to his 
service in the Persian Gulf.  The Board infers from the 
Veteran's reported statement a desire by him to have the 
claimed disability(ies) considered as due to undiagnosed 
illness or other qualifying chronic disability pursuant to 38 
U.S.C.A. § 1117.  In its May 2006 remand, the Board addressed 
this additional claim in its remand instructions.  However, 
it appears from a reading of the February 2008 supplemental 
statement of the case that the agency of original 
jurisdiction (AOJ) has not specifically considered the 
identified symptoms in view of the Veteran's § 1117 
arguments.  Therefore, the issues on appeal have been phrased 
accordingly.

The decision below addresses the Veteran's claims for service 
connection for a disability manifested by memory loss and 
concentration problems on a direct basis and a disability 
manifested by stiff joints on a direct basis.  Consideration 
of the 38 U.S.C.A. § 1117 issues-specifically, consideration 
of the statutory presumptions for disabilities occurring in 
Persian Gulf War veterans-is deferred pending completion of 
the development sought in the remand that follows the 
decision.  (The findings and conclusions in the decision 
below should not be taken to include consideration of these 
presumptions.)

Additionally, in his January 2004 VA Form 9 (Appeal to Board 
of Veterans' Appeals), the Veteran contended that he had been 
experiencing headaches since a head injury he sustained in 
service.  Similarly, at his February 2006 hearing, the 
Veteran's representative referenced the Veteran's headaches 
associated with an in-service head injury.  In this case, the 
Board notes that the Veteran previously filed a claim for 
service connection for headaches, which the RO denied in an 
August 2002 rating decision that he did not appeal.  Thus, 
the Board infers a petition to reopen the Veteran's 
previously denied claim of service connection for headaches.  
As this claim has not been adjudicated by the RO, it is not 
before the Board; hence, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of 
disability manifested by memory loss and concentration 
problems.

2.  A disability manifested by stiff joints was not 
demonstrated in service; the Veteran's current joint 
disability is not directly traceable to event, injury or 
disease during active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
memory loss and concentration problems that is the direct 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The Veteran does not have a disability manifested by 
stiff joints that is the direct result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through June 2002 and June 2006 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the June 2002 and June 2006 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the RO 
also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. § 3.159) (removing the prior requirement that VA 
specifically ask the claimant to provide any pertinent 
evidence in his possession).  These requirements were met by 
the aforementioned June 2002 and June 2006 letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided prior to 
the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran received such notification in the June 2006 letter.  
The Veteran was given opportunity to respond before the RO 
re-adjudicated his case via a supplemental statement of the 
case.  The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records are associated with the 
claims file.  The Veteran was provided VA medical 
examinations in September 2006, May 2007, and January 2008; 
reports of these examinations have been associated with the 
claims file, as have records of the Veteran's treatment at 
the VA Loma Linda Healthcare System.  Additionally, the 
Veteran and his representative have both submitted written 
argument, and the Veteran has testified before the 
undersigned Veterans Law Judge.  Otherwise, neither the 
Veteran nor his representative has alleged that there are any 
outstanding records probative of the claims on appeal that 
need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the Veteran's 
service treatment records, records of his post-service 
treatment at the VA Loma Linda Healthcare System, and reports 
of VA examinations conducted in September 2006, May 2007, and 
January 2008.  Review of the Veteran's service treatment 
records reveals that they are silent as to any complaints of 
memory loss or concentration problems.  Records indicate that 
the Veteran was treated in March 1995 for a head injury, 
causing bruising on the left side of his head.  A treatment 
note from the incident indicates that the Veteran was 
"stunned" by the injury but suffered no loss of 
consciousness and had no ongoing disability from the injury.  
Service treatment records also indicate that the Veteran was 
seen on three occasions in August 1987 for tendonitis of the 
right ankle.  At his third treatment visit, the Veteran was 
found to have a normal right ankle, and he was cleared to 
return to active training as his tendonitis had resolved.  
Later records, including the Veteran's separation reports of 
medical history and examination, are silent as to any 
problems with the right ankle or any other joints.  (The 
Board acknowledges that the Veteran underwent surgery in 
service to treat a left ankle disability and has sought 
ongoing treatment for the disability since that time; that 
disability, however, is separately service connected.)

Since his separation from active duty, the Veteran has not 
sought treatment for his complaints of memory loss and 
concentration problems.  Post-service treatment records from 
the VA Loma Linda Healthcare System indicate that the Veteran 
was seen in November 2003 for complaints of pain in his right 
ankle.  He was found at the time to have a chronic avulsion 
fracture of the medial malleolus of the right ankle.  No 
treatment was prescribed, and the Veteran has not sought 
further treatment for his right ankle since the November 2003 
visit.  

Regarding the Veteran's joint complaints, report of the 
September 2006 VA medical examination reflects that the 
Veteran complained of pain in his ankles, more on the left 
than the right, and reported that he had undergone two 
surgeries on his left ankle while in service.  He further 
reported having sprained his right ankle while in service, 
which he stated was causing ongoing pain in his ankle made 
worse with increased activity.  The Veteran noted at the time 
that his ankles were "far and away his most significant 
painful joints."  Physical examination of the right ankle 
revealed no abnormalities, but some tenderness to palpation 
was noted.  The Veteran was found to have a full range of 
motion not limited by pain, weakness, fatigability, or lack 
of endurance on repetitive use, although the examiner noted 
some discomfort at the extremes of motion.  Flexion strength 
was noted to be 5/5.  Radiological examination revealed right 
tibiotalar minimal degenerative joint disease.  

The Veteran was provided further orthopedic examination in 
January 2008.  Record of that examination reflects the 
Veteran's report of having twisted his right ankle while in 
service.  He complained of ongoing pain in the right ankle 
since the injury, as well as continuous pain in his left 
ankle due to a separate service-connected disability.  He 
reported not having sought treatment for the pain in his 
right ankle, instead treating himself with over-the-counter 
pain medication.  He did not indicate in the examination that 
he had problems with any other joints.  The examiner noted 
that the Veteran's right ankle complaints posed no major 
restriction in activities of daily living but occasionally 
caused him difficulty with prolonged walking or standing.  
Neurological examination revealed normal reflexes, motor 
strength, and senses.  Physical examination revealed mild 
tenderness to the lateral right ankle but no instability, 
redness, or heat.  The examiner diagnosed the Veteran with a 
history of right ankle sprain and resolved tendonitis with 
possible degenerative arthritis and no evidence of 
instability.  He opined that the Veteran's right ankle 
disability was less likely than not related to his time in 
service, including specifically the sprain injury he suffered 
while on active duty.  

Regarding the Veteran's complaints of memory loss and 
concentration problems, report of the September 2006 VA 
examination reflects that the Veteran reported that he had 
suffered from memory loss and difficulty concentrating since 
his head injury in service.  He stated that these problems 
affected his work in that he required more time to complete 
tasks and needed to take frequent breaks.  Neuropsychological 
testing found the Veteran's memory and concentration to be 
within normal limits; the examiner noted that the Veteran did 
not display any significant deficits to warrant more 
extensive testing.  The examiner assigned a rule-out 
diagnosis of depressive disorder and opined that the Veteran 
displayed physical health problems that could be causing 
"mood symptoms" that affected his memory and concentration 
performance.  In an addendum to the examination report, the 
examiner noted that the Veteran showed no indication of a 
cognitive disorder secondary to his in-service head injury.  

The Veteran was further provided a VA neurological 
examination in May 2007.  Report of that examination reflects 
the Veteran's complaints of poor memory and difficulty 
concentrating.  Neurological examination revealed no 
neurological deficits; the examining neurologist noted the 
previous examiner's finding of no cognitive difficulty and 
opined that the "likely presence of depression" was a 
complicating issue in the diagnosis.  Particularly, the 
neurologist opined that the Veteran's depression was "most 
likely ... a foundation for perceived cognitive difficulties 
including forgetfulness and memory loss."  The examiner 
diagnosed the Veteran with depression, which he noted was 
"the likely foundation for cognitive complaints and 
concerns."

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  In this case, there is absent from the 
record competent medical evidence assigning the Veteran a 
diagnosis of a disability manifested by memory loss and 
concentration problems, or linking any current symptoms of 
either claimed disability to the Veteran's period of service.  
No medical professional provides findings or opinions to that 
effect, and neither the Veteran nor his representative has 
presented or alluded to the existence of any such medical 
evidence or opinion.  There is simply a lack of any medical 
evidence demonstrating that the Veteran has a current 
diagnosis of a disability manifested by memory loss and 
concentration problems.  See 38 C.F.R. § 3.303.  In fact, 
examiners have alluded to such as being perceived problems 
due to other factors, but no such problems have been 
objectively demonstrated.  Testing has revealed no deficit.

As noted above, the Veteran has reported that his symptoms of 
memory loss and concentration problems, as well as stiff 
joints, resulted from a head injury he suffered while in 
service.  The Veteran is competent to provide testimony 
concerning factual matters of which he has first-hand 
knowledge (i.e., experiencing a head injury during service, 
or perceived symptoms such as memory loss or stiff joints 
either in service or after service).  See, e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he is not competent to say 
that any diagnosed problem he currently experiences is 
attributable to the head injury he incurred during active 
duty.

Regarding the Veteran's claim for service connection for a 
disability manifested by memory loss and concentration 
problems, the Board notes that it may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 
2006).  Notwithstanding that fact, the lack of 
contemporaneous medical records is something that the Board 
can consider and weigh against a Veteran's lay evidence.  Id.  
In this case, although the Veteran has contended that he has 
suffered from memory loss and concentration problems 
continuously since service, the Board finds persuasive that 
there is no notation in the Veteran's separation reports of 
medical history or examination concerning memory loss or 
difficulty concentrating.  Likewise, there is no medical 
evidence demonstrating that, before the September 2006 VA 
examination, the Veteran complained of memory loss or 
difficulty concentrating, or any associated symptoms, to any 
medical professional at any time since his separation from 
service.  Additionally, as already noted, no objective loss 
has been demonstrated.

Regarding the Veteran's claim for service connection for a 
disability manifested by stiff joints, the Board acknowledges 
that, in his hearings in February 2006 and January 2009, the 
Veteran complained of stiffness and pain in his elbows, arms, 
and shoulders that he claims is related to his in-service 
head injury.  However, the Board notes that at both his 
September 2006 and January 2008 VA examinations, the Veteran 
did not mention any pain or stiffness in his shoulder or 
elbow joints and instead stated to the September 2006 
examiner that his ankles were the only joints giving him 
trouble.  The Board concedes that VA examination, as well as 
the veteran's record of treatment in November 2003 at the VA 
Loma Linda Healthcare System, confirms that the veteran 
currently suffers from a right ankle disability.  The Board 
concludes, however, that there is no persuasive medical 
evidence relating the current disorder to service.  Noting 
that the Veteran's in-service right ankle tendonitis had 
healed without sequelae and that he made no complaints of his 
joints other than bilateral ankle pain, the January 2008 VA 
examiner gave as his medical opinion that it was less likely 
than not that the Veteran's possible degenerative arthritis 
of the right ankle is related to his military service.  
Otherwise, neither the September 2006 nor the January 2008 
examiner diagnosed any disability manifested by stiff joints, 
nor is there any medical evidence in the file to suggest that 
the Veteran currently suffers from any such disability.  

Thus, in this case, when weighing the evidence of record, the 
Board finds probative the fact that the Veteran has never 
been diagnosed with a disability that has caused memory loss 
and concentration problems, either during or after service.  
The Board further finds compelling the May 2007 VA examiner's 
conclusion that the Veteran's current right ankle complaints 
are not attributable to service, as well as the May 2007 
examiner's opinion that the Veteran's complaints of memory 
loss and concentration problems are likely related not to his 
service, including his in-service head injury, but instead 
are perceived by the Veteran as a problem because of his 
depression even though no cognitive problem has been found.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as a 
current diagnosis or the relationship between any current 
disability and military service.  See Bostain, 11 Vet. App. 
at 127.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a disability manifested by memory 
loss and concentration problems and for a disability 
manifested by stiff joints.  Although the Veteran asserts 
that his current claimed disability manifested by memory loss 
and concentration problems and disability manifested by stiff 
joints can be attributed to a head injury he incurred in 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See Bostain, 11 Vet. App. at 
127.  As noted above, no medical provider has diagnosed the 
Veteran with a disability manifested by memory loss and 
concentration problems.  Furthermore, aside from a single 
visit in November 2003 for complaints of right ankle pain, 
there is no evidence that the Veteran has actually sought 
medical treatment for either of the claimed conditions.  
Disability manifested by stiff joints has not been attributed 
to the Veteran's period of active military service by any 
competent authority.

The Board does not question that the Veteran incurred a head 
injury during service.  As noted above, the Veteran is 
competent to report injuries or other incidents that occur in 
service.  Nevertheless, under the circumstances-given the 
lack of a current diagnosis of or any evidence of medical 
treatment for a disability manifested by memory loss and 
concentration problems, or medical nexus of disability 
manifested by stiff joints with military service-the Board 
concludes that the greater weight of the evidence is against 
the claims.  Service connection for a disability manifested 
by memory loss and concentration problems and for a 
disability manifested by stiff joints is therefore not 
warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for disability manifested 
by memory loss and concentration problems on a direct basis 
is denied.

Entitlement to service connection for disability manifested 
by stiff joints on a direct basis is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's § 1117 claims for a disability manifested by 
stiff joints due to undiagnosed illness and for a disability 
manifested by memory loss and concentration problems due to 
undiagnosed illness.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new Section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf Veteran who 
exhibits "objective indications of a qualifying chronic 
disability" that became manifest during service on active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within 
a presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The term 
"qualifying chronic disability" includes an undiagnosed 
illness, or a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  38 C.F.R. § 3.317(a)(2).  The term 
"objective indications of a qualifying chronic disability" 
include both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3) (2008). 

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the Act amended 38 U.S.C.A. § 1117 and § 1118, pertaining to 
compensation for disabilities occurring in Veterans of the 
Persian Gulf War.  In June 2003, VA promulgated regulations 
to implement the Act.  See Compensation and Pension 
Provisions of the Veterans Education and Benefits Expansion 
Act of 2001, 68 Fed. Reg. 34,539 (June 10, 2003) (now 
codified at 38 C.F.R. § 3.317).  With exceptions not here 
applicable, current law requires that in order to obtain 
compensation for an undiagnosed illness, the disability in 
question must not be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2008).  In addition, 
VA has extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement to compensation to be established.  The period 
was extended from December 31, 2006, to December 31, 2011.  
See 71 Fed. Reg. 75,669-72 (December 18, 2006) (as codified 
at 38 C.F.R. § 3.317(a)(1)(i) (2008)).

As an initial matter, the Board finds that the Veteran served 
in the Southwest Asia Theater of Operations.  The Veteran's 
DD Form 214 reflects that he is the recipient of the Kuwait 
Liberation Medal and the Southwest Asia Service Medal.  A 
Persian Gulf Veteran is defined as a Veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d)(1).

Regarding his claim for service connection for a disability 
manifested by stiff joints due to undiagnosed disability, the 
Board notes that in his February 2006 hearing, the Veteran 
complained of having had numerous symptoms since his return 
from active duty in the Southwest Asia theater during the 
Persian Gulf War, and that since his return he now suffers 
from stiffness in his joints, particularly his shoulders and 
elbows.  As discussed above, in its May 2006 remand, the 
Board construed these statements as claim for a disability 
due to an undiagnosed illness.  In that remand, the Board 
instructed the agency of original jurisdiction (AOJ)  to 
conduct further notice and evidentiary development, to 
include VA examinations for the Veteran.  Although the AOJ 
scheduled examinations and requested that the examiners 
address the Veteran's claim of disability due to an 
undiagnosed illness, reports of the VA examinations conducted 
in September 2006 and January 2008 do not reflect 
consideration of the Veteran's undiagnosed-disability claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

Under relevant VA regulations, action should be undertaken by 
way of obtaining a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  1) contains 
competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the Veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, which may be 
established by competent lay evidence; and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2008).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third 
prong of § 3.159(c)(4), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.

In its May 2006 remand, the Board sought VA examination and 
medical opinion concerning the Veteran's claimed disabilities 
due to an undiagnosed illness.  The Board instructed the AOJ 
to ensure that any test necessary to arriving at diagnoses 
and medical nexus opinions was conducted.  It is clear from 
the record, however, that although VA examination was 
conducted, neither of the Veteran's VA examiners addressed 
the question of whether the Veteran's claimed stiff joints 
could be due to an undiagnosed illness, pursuant to 38 
U.S.C.A. § 1117.  As noted above, the Veteran is entitled as 
a matter of law to compliance with the Board's remand 
instructions.  See Stegall, 11 Vet. App. at 271.  

The Board thus finds that further development of the medical 
evidence relative to the claim is appropriate and 
necessitates a remand.  In this case, the Veteran reported 
having had numerous symptoms since serving on active duty 
during the Persian Gulf War, and claims that he now suffers 
from stiff joints, particularly his shoulders and elbows, 
that are manifestations of a chronic disability that began 
during military service or are the result of undiagnosed 
illness or medically unexplained illness.

Therefore, in light of the above, the Board finds that 
another VA examination should be afforded the Veteran 
regarding his claim for disability associated with his 
service, to include his service in the Persian Gulf.  Such 
examination must include a well reasoned medical opinion 
addressing the nature and etiology of any diagnosed 
disability manifested by stiff joints.  The opinion must be 
based upon consideration of the Veteran's documented history 
and assertions through review of the claims file.  The 
examiner must comment as to whether the Veteran suffers from 
any diagnosable disability and whether any diagnosed 
disability is related to the Veteran's period of military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The examiner must also identify any objective indications of 
stiff joints, paying particular attention to joints other 
than the ankles, specifically the shoulder and elbow joints, 
of which the Veteran has complained.  With respect to each 
complaint or symptom reported by the Veteran, the examiner 
must specifically state whether such complaint is 
attributable to a known diagnostic entity (to include as due 
to medications).  If the Veteran's claimed symptom(s) are 
found to be attributable to a know diagnostic entity, the 
examiner must offer an opinion as to whether it is at least 
as likely as not (i.e., there is at least a 50 percent 
probability) that the diagnosed entity is related to any 
period of active military service.  Id.

Regarding the Veteran's claim for service connection for a 
disability manifested by memory loss and concentration 
problems due to an undiagnosed illness, the Board finds that 
although evidentiary development was properly completed, the 
AOJ failed to fulfill its procedural obligation of 
adjudicating the claim on appeal in light of all pertinent 
evidence and legal authority, including in particular the 
Veteran's claim under 38 U.S.C.A. § 1117 with regard to a 
disability due to undiagnosed illness.  As noted above, the 
Veteran is entitled as a matter of law to compliance with the 
Board's remand instructions.  See Stegall, 11 Vet. App. at 
271.  Thus, on remand the AOJ must re-adjudicate the 
Veteran's claim for a disability manifested by memory loss 
and concentrations problems due to an undiagnosed illness, 
including in particular his 38 U.S.C.A. § 1117 contentions, 
via the issuance of a supplemental statement of the case.  
The supplemental statement of the case must provide the 
Veteran with all relevant laws and regulations and must 
consider all potentially applicable rating criteria, 
including in particular those rating criteria related to the 
Veteran's claim of disability due to undiagnosed illness.



In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary authorization, to enable 
any additional pertinent evidence not 
currently of record to be obtained.  The 
letter should invite the Veteran to 
submit any pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  Authorization 
to obtain private records should be 
obtained as necessary.

2.  After any additional records have 
been secured, the Veteran must be 
scheduled for VA examination and must be 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2008).  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available and reviewed by the 
examiner.  Any examination report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions.  

The purpose of the examination is to 
determine whether the Veteran actually 
experiences problems with stiff joints, 
and if so, whether any such disability 
cannot be attributed to any known 
clinical diagnosis.

(a)  The examiner must note and detail 
all reported symptoms related to the 
Veteran's stated problems with stiff 
joints, examining in particular the 
Veteran's shoulders, elbows, and any 
other joints with which he identifies 
problems.  The examiner must provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  If additional examination 
is deemed warranted by other specialists 
in order to ascertain the nature or 
etiology of the symptoms, this 
development should be conducted.

(b)  The examiner must expressly state 
whether there are clinical, objective 
indications that the Veteran is suffering 
from symptoms relative to problems with 
stiff joints.

(c)  If there are objective indications 
that the Veteran is suffering from such 
symptoms, the examiner must determine 
whether these symptoms can be attributed 
to any known clinical diagnosis or to a 
chronic multi-symptom illness, such as 
chronic fatigue syndrome, irritable bowel 
syndrome, or fibromyalgia, for example.  
For each diagnosed disability, the 
examiner must provide an opinion as to 
the medical probabilities that the 
condition is attributable to the 
Veteran's period of military service.  
For those symptoms and conditions that 
cannot be attributed to a known clinical 
diagnosis or chronic multi-symptom 
illness, the examiner must determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Persian 
Gulf War, or that the undiagnosed illness 
was caused by a supervening condition or 
event that occurred since the Veteran's 
departure from service during the Persian 
Gulf War.

The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  The adjudicator must ensure that the 
requested examination and medical 
opinions answer the questions presented 
in this remand.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
both claims on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  All 
potentially applicable rating criteria 
must be considered, and all relevant 
laws and regulations must be set forth 
for the Veteran and fully considered by 
the AOJ.  If any benefit sought is not 
granted, the Veteran must be furnished 
a supplemental statement of the case 
and afforded the appropriate time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


